IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                  AT JACKSON                   FILED
                          SEPTEMBER 1998 SESSION                 January 5, 1999

                                                               Cecil Crowson, Jr.
                                                               Appe llate Court C lerk
STATE OF TENNESSEE,                       )
                                          )      NO. 02C01-9710-CR-00388
       Appellee,                          )
                                          )      SHELBY COUNTY
VS.                                       )
                                          )      HON. ARTHUR T. BENNETT,
JAMES M. WILLIAMS,                        )      JUDGE
                                          )
       Appellant.                         )      (Leaving the Scene of an Accident
                                          )       Involving Death)


                             CONCURRING OPINION


       I concur in the opinion by my colleague, Judge David H. Welles, but write

separately to explicitly state my reasons.

       The trial of this case began on a Tuesday and concluded on Saturday. It

was zealously prosecuted and zealously defended. The defendant was acquitted

by the jury of vehicular homicide by intoxication, vehicular homicide by

recklessness, reckless homicide, DUI and reckless driving. As a result of the jury

verdict, the defendant was exonerated of any criminal act causing the death of the

victim. The jury has spoken.

       Had the jury convicted the defendant of a criminal act leading to the death

of the victim, incarceration might well be appropriate. However, in view of the

verdict, the defendant clearly qualifies for alternative sentencing.

       I am authorized to state that Judge Paul G. Summers joins in this Concurring

Opinion.

                                                 __________________________
                                                 JOE G. RILEY, JUDGE